Per Curiam.

The statute of limitations may be plead- . ■ed to all actions of debt, upon simple contract; and the judgment upon which the suit is brought, cannot, according to the settled doctrine in this court, be viewed in any higher light. In Walker v. Witter, (Doug. 1.) it was held, that an action of debt or assumpsit, would lie upon a foreign judgment; and Lord Mansfield observed, in that case, that a judgment was not a specialty, but the debt only a simple contract debt. In Duplein v. De Rover, (2 Vern. 540.) the very point arose. The statute of limitations was pleaded to a suit in chancery, on a judgment, in France; and Lord Chief Justice Cozvper admitted the plea, and said that a judgment in France must be considered in England, as a debt by simple contract. The demurrer is therefore not well taken, but the plaintiff, according to his prayer, may have leave to withdraw it stud reply, upon payment of costs.
Judgment for the defendant.